DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13, drawn to generation of a checkout interface element corresponding to a first item in response to detecting a selection of a user interface element corresponding to an agent window, classified in G06Q30/0641.
II. Claims 14-17, drawn to dynamically rendering a first interface element during an online chat to an agent for a merchant, receiving selection from the merchant device and dynamically rendering a second interface element comprising item data and an option to perform the electronic transaction processing via the chat interface of the user device, classified in G06Q30/0641.
III. Claims 18-20, drawn to generating a checkout process in response to determining an indication that the consumer is requesting a purchase of an item, classified in G06Q30/0641.


The inventions are independent or distinct, each from the other because:

Inventions I and II are directed to a related system and machine-readable medium. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 
In the instant case, invention II recites features, including: dynamically rendering, on a merchant device of a merchant agent for a merchant, a first interface element associated with transmitting a checkout process for a first item to a user during an online chat between the merchant agent and the user using an application programming interface (API) of an online system, wherein the API comprises executable processes for electronic transaction processing of items during the online chat, and wherein the API comprises an integration between a chat platform for the online chat and an online merchant platform for the merchant; in response to a selection of the first interface element via the merchant 
Invention I also recites features, including: accessing merchant item data from a merchant inventory system of a merchant via an application programming interface (API) of the merchant system in response to detecting a selection of a user interface element corresponding to an agent window associated with an online chat session between an agent of the merchant and a user, wherein the API comprises a process for generating and presenting a checkout interface element during the online chat session; generating the checkout interface element for a first item based on the merchant item data, wherein a selection of the checkout interface element causes a checkout page corresponding to the first item to be loaded or causes a purchase of the first item to be processed; and  dynamically rendering the checkout interface element within a user chat window of the online chat session, wherein the dynamically rending the checkout interface element further includes the merchant item data for the first item, not recited by invention II.  
Though both inventions recite a checkout process associated with a chat session, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions I and III are directed to a related system and method. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 
In the instant case, invention III recites features, including: receiving log data for a communication session between a first computing device for a merchant and a second computing device of a consumer of the merchant;  determining, based on the log data, that the communication session includes an 
Invention I also recites features, including: wherein the API comprises a process for generating and presenting a checkout interface element during the online chat session; generating the checkout interface element for a first item based on the merchant item data, wherein a selection of the checkout interface element causes a checkout page corresponding to the first item to be loaded or causes a purchase of the first item to be processed; and wherein the dynamically rending the checkout interface element further includes the merchant item data for the first item, which are not recited by invention III.  
Though both inventions recite a checkout process associated with a chat session, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions II and III are directed to a related machine-readable medium and method. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 
In the instant case, invention III recites features, including: receiving log data for a communication session between a first computing device for a merchant and a second computing device of a consumer of the merchant; determining, based on the log data, that the communication session includes an indication that the consumer is requesting a purchase of an item using a checkout process application programming interface (API), which are not recited by invention II.  
Invention II also recites features, including: dynamically rendering, on a merchant device of a merchant agent for a merchant, a first interface element associated with transmitting a checkout process for a first item to a user during an online chat between the merchant agent and the user using an application programming interface (API) of an online system, wherein the API comprises executable processes for electronic transaction processing of items during the online chat, and wherein the API 
Though both inventions recite a checkout process associated with a chat session, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art due to their recognized subject matter;
the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);


Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY J FLYNN whose telephone number is (571)272-9855.  The examiner can normally be reached on Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABBY J FLYNN/             Primary Examiner, Art Unit 3625